Civilian pay; reduction in force; reduction in grade; non-veteran claim for back pay. — Plaintiff, a nonveteran preference eligible employee of the Department of Agriculture, sues *610to recover back pay for the period between an improper demotion and subsequent corrective restoration. The case came before the court on the parties’ motions for summary judgment. Upon consideration thereof, together with oral argument of counsel, and on the basis of the court’s decision in Foley v. United States, ante, p. 518, the court, on December 17, 1962, ordered that the petition be dismissed.